


EXHIBIT 10.15




NONQUALIFIED STOCK OPTION GRANT
NOTICE (for U.S. Participants)


Vitesse Semiconductor Corporation
ID: 77-0138960





NAME
ADDRESS


Grant Number:
Plan:
ID: 




2013 Incentive Plan


 



Vitesse Semiconductor Corporation (the "Company") has granted you an Option (the
"Option") to purchase shares of the Company's Common Stock under the Company's
2013 Incentive Plan (the "Plan"). The Option is subject to all the terms and
conditions set forth in this Nonqualified Stock Option Grant Notice (this "Grant
Notice"), in the Nonqualified Stock Option Agreement and in the Plan, which are
available on E-Trade and incorporated into this Grant Notice in their entirety.
    
 
Date of Grant:
 
 
Total Shares Granted:
 
 
Exercise Price per Share:
 
 
Expiration Date:
 
 
Vesting Commencement Date:
 
 
Vesting and Exercisability Schedule:
The Option shall vest and become exercisable according to the following
schedule:
 
Period of Continuous Employment or Service With the Company or Related Companies
From the Vesting Commencement Date




Portion of Total Option That Is
Vested and Exercisable
 
After 1 year
1/4th of Total Shares Granted
 
After each additional one-month period of continuous service completed
thereafter




An additional 1/48th  of Total Shares Granted
 
After 4 years
100% of Total Shares Granted



Additional Terms/Acknowledgement: By your online acceptance of Option, you
acknowledge and agree that: as of the Grant Date, this Grant Notice, the
Nonqualified Stock Option Agreement and the Plan set forth the entire
understanding between you and the Company regarding the Option and supersede all
prior oral and written agreements on the subject.


VITESSE SEMICONDUCTOR CORPORATION


Martin S. McDermut
Sr VP, Finance & CFO






--------------------------------------------------------------------------------




VITESSE SEMICONDUCTOR CORPORATION
2013 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
(FOR U.S. PARTICIPANTS)
Pursuant to your Nonqualified Stock Option Grant Notice (the “Grant Notice”) and
this Nonqualified Stock Option Agreement (this “Agreement”), Vitesse
Semiconductor Corporation has granted you an Option under its 2013 Incentive
Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice (the “Shares”) at the exercise price indicated in
your Grant Notice. Capitalized terms not defined in this Agreement but defined
in the Plan have the same definitions as in the Plan. The Plan shall control in
the event there is any express conflict between the Plan and the Grant Notice or
this Agreement and with respect to such matters as are not expressly covered in
this Agreement.
The details of the Option are as follows:
1.Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice, except
that, unless otherwise provided in the Grant Notice or this Agreement, vesting
will cease upon your Termination of Service and the unvested portion of the
Option will terminate.
2.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.
3.Independent Tax Advice. You should obtain tax advice when exercising the
Option and prior to the disposition of the Shares.
4.Methods of Exercise. Subject to the provisions of this Agreement, the vested
portion of the Option may be exercised, in whole or in part, at any time during
the term of the Option by giving written notice of exercise to the Company on
the form furnished by the Company for that purpose or, to the extent applicable,
by written notice to a brokerage firm designated or approved by the Company,
specifying the number of Shares subject to the Option to be purchased, and
accompanied by payment of the exercise price and any withholding taxes, or
suitable arrangements for such payment satisfactory to the Company.
The exercise price for Shares to be purchased upon exercise of all or a portion
of the Option shall be paid in any combination of the following:
(a)in cash (by wire transfer or certified or bank check or such other instrument
acceptable to the Company);
(b)if permitted by the Committee for Nonqualified Stock Options, having the
Company withhold shares of Common Stock that would otherwise be issued on
exercise of the Option that have a Fair Market Value on the date of exercise of
the Option equal to the exercise price of the Option;
(c)if permitted by the Committee, by using shares of Common Stock you already
own;




--------------------------------------------------------------------------------




(d)to the extent permitted by applicable law, by instructing a broker to deliver
to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or
(e)by any other method permitted by the Committee.
5.Treatment Upon Termination of Employment or Service Relationship. The unvested
portion of the Option will terminate automatically and without further notice
immediately upon your Termination of Service. You may exercise the vested
portion of the Option as follows:
(a)General Rule. You must exercise the vested portion of the Option on or before
the earlier of (i) 30 days after your Termination of Service and (ii) the Option
Expiration Date;
(b)Retirement or Disability. In the event of your Termination of Service due to
Retirement or Disability, you must exercise the vested portion of the Option on
or before the earlier of (i) six months after your Termination of Service and
(ii) the Option Expiration Date; and
(c)Death. In the event of your Termination of Service due to your death, the
vested portion of the Option must be exercised on or before the earlier of (i)
six months after your Termination of Service and (ii) the Option Expiration
Date. If you die after your Termination of Service but while the Option is still
exercisable, the vested portion of the Option may be exercised until the earlier
of (x) six months after the date of death and (y) the Option Expiration Date.
It is your responsibility to be aware of the date the Option terminates.
6.Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.
7.Withholding Taxes. As a condition to the exercise of any portion of an Option,
you must make such arrangements as the Company may require for the satisfaction
of any federal, state, local or foreign tax withholding obligations that may
arise in connection with such exercise.
8.Option Not an Employment or Service Contract. Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.
9.No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of death) of your Termination of Service or
if any portion of the Option is cancelled or expires unexercised. The loss of
existing or potential profit in the Option will not constitute an element of
damages in the event of your Termination of Service for any reason even if the
termination is in violation of an obligation of the Company or a Related Company
to you.
10.Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.






